                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 21-cv-0986-WJM-MEH

GABRIELA J. WRIGHT,

       Plaintiff,
v.

DOUGLAS COUNTY SCHOOL DISTRICT,

       Defendant.


         ORDER GRANTING DEFENDANT’S PARTIAL MOTION TO DISMISS


       This matter is before the Court on Defendant’s Partial Motion to Dismiss

(“Motion”). (ECF 21.) Plaintiff sues Defendant alleging discrimination on the basis of

national origin (Polish) in violation of Title VII, 42 U.S.C. § 2000e-2. In her Complaint,

Plaintiff also adds a claim of Title VII retaliation. Defendant moves to dismiss the

retaliation claim pursuant to Fed. R. Civ. P. 12(b)(1) for Plaintiff’s failure to exhaust her

administrative remedies. (ECF No. 21 at 1.)

       Exhaustion of administrative remedies is a prerequisite to a Title VII lawsuit. It

serves two purposes. It gives notice to the employer of the employee’s grievance.

Smith v. Cheyenne Retirement Investors, LP, 904 F.3d 1159, 1164 (10th Cir. 2018). It

also gives EEOC the opportunity to resolve the dispute between the employee and

employer. To fulfill those goals, the employee must make a good faith effort to

cooperate and provide all relevant, available information to EEOC. Cirocco v.

McMahon, 768 F. App’x 854, 859 (10th Cir. 2019).
       That obligation includes identifying all grievances. An employee must pursue

administrative remedies for “each discrete instance of discrimination or retaliation.”

Apsley v. Boeing Co., 691 F.3d 1184, 1210 (10th Cir. 2012). The charge must put the

EEOC on notice of what is at issue. Id. What the employee later may litigate in court “is

generally limited to the scope of the administrative investigation that can reasonably be

expected to follow the [submitted] charge.” Smith, 904 F.3d at 1164. The charge also

must contain facts concerning the discriminatory or retaliatory actions underlying each

claim. Jones v. U.P.S., Inc., 502 F.3d 1176, 1186 (10th Cir. 2007). Although a court

construes a charge liberally, only those grievances that were subject of EEOC action

are considered exhausted. Id. Moreover, the exhaustion inquiry is limited to the

allegation in the charge form, itself. Smith, 904 F.3d at 1165; Jones, 502 F.3d at 1187

(explaining that those claim categories that the employee expressly check-marked and

the accompanying descriptive text define what was exhausted).

       Defendant contends that Plaintiff did not raise retaliation as a claim in her EEOC

charge paperwork sufficiently to exhaust it. (ECF No. 21 at 3.) United States

Magistrate Judge Hegarty discussed the Motion at the Scheduling Conference held

June 29, 2021. Magistrate Judge Hegarty asked Plaintiff about how she proceeded with

her EEOC charge. Plaintiff explained that after considering the matter, she chose to

raise only her national origin claim and not a retaliation claim. In other words, Plaintiff

admitted that she did not exhaust the retaliation claim for purposes of the present

lawsuit, thereby confessing the Motion. Moreover, Plaintiff stated her intention to

proceed on only the national origin claim.




                                              2
       Accordingly, IT IS ORDERED that Defendant’s Partial Motion to Dismiss (ECF

No. 21) is GRANTED, and Plaintiff’s Title VII retaliation claim is dismissed for the failure

to exhaust her administrative remedies.



       Dated this 30th day of June, 2021.

                                                 BY THE COURT:



                                                 ______________________
                                                 William J. Martinez
                                                 United States District Judge




                                             3
